Citation Nr: 9932534	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an April 1995 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  Under the regulations in effect prior to November 7, 
1996, the veteran's PTSD has not severely impaired his 
ability to establish and maintain effective or favorable 
relationships with people, and the psychoneurotic symptoms 
are not of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.

3.  Under the regulations in effect as of November 7, 1996, 
the veteran's PTSD has not been shown to cause occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.



CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 
(§ 4.132, Part 4, Diagnostic Code 9411 prior to November 
1996); § 4.130, Diagnostic Code 9411 (from November 7, 1996) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation of 50 percent 
assigned for his PTSD should be increased to more accurately 
reflect the severity of his symptomatology.  The veteran's 
representative cites a September 1998 VA examination during 
which the veteran had reported that he stays in his bedroom 
most of the time.  The preliminary question before the Board, 
however, is whether the veteran has submitted a well-grounded 
claim, and if so, whether VA has properly assisted him in the 
development of his claim.  Based on the veteran's 
dissatisfaction with his initial rating of 50 percent for 
PTSD, the Board finds that the veteran has presented a claim 
which is well grounded.  See generally Fenderson v. West, 12 
Vet.App. 119 (1999).  The Board also is satisfied that all 
relevant facts have been properly developed, and that all 
available evidence necessary for an equitable disposition of 
this appeal has been obtained.  Therefore, no further 
assistance to the veteran is required.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In making its determination, the Board analyzes the 
extent to which a service-connected disability adversely 
affects the veteran's ability to function under the ordinary 
conditions of daily life, and bases the assigned rating, as 
far as practicable, on the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson, 12 Vet.App. at 123.

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating PTSD, set forth in 
38 C.F.R. § 4.130 (1996).  See 61 Fed.Reg. 52695-52702 (Nov. 
7, 1996).  Generally, when a law or regulation changes while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-13 (1991).  However, in 
Rhodan v. West, 12 Vet.App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
where compensation is awarded or increased "pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue."  Id. at 
57.  See 38 U.S.C.A. § 5110(g) (West 1991).  As such, the 
Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.

In this case, the RO service connected the veteran for PTSD 
in October 1994 and assigned an evaluation of 50 percent 
under 38 C.F.R. § 4.130, DC 9411 (1996).  Before November 7, 
1996, the Board, in assessing the severity of PTSD, 
considered the effect of the disorder on the veteran's 
ability to interact on both a social and industrial level, as 
confirmed by the current clinical findings.  Social 
inadaptability, however, was evaluated only as it affected or 
impaired industrial adaptability.  See 38 C.F.R. § 4.132, DC 
9411, Note (1) (1996).  The prior Rating Schedule provided a 
50 percent evaluation where the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  A total rating 
required total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such a fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior, and the veteran must have been 
demonstrably unable to obtain or retain employment.

Under the Rating Schedule subsequent to November 7, 1996, a 
50 percent evaluation is warranted for PTSD causing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD causing occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

A review of the record reflects that after the veteran's 
period of active service, he worked for the City of Vinita, 
Oklahoma, where he was a heavy equipment operator.  He stated 
in a September 1998 VA examination that he worked there for 
16 years without any lengthy periods of absences.  The reason 
he had to quit was physical, not psychological; apparently, 
he had developed periods of blindness in both eyes which 
lasted for about six months and which were not conducive to 
the duties of heavy equipment operator.

The veteran submitted a July 1994 letter in which he 
describes his combat stressors.  He stated that he witnessed 
a door gunner next to him being shot three times and killed.  
He also described an incident where he witnessed a woman and 
child badly injured from a land mine.  His helicopter unit 
had attempted to evacuate them to a hospital, but the girl 
and mother died on the helicopter.  The veteran reports that 
he has nightmares about the girl dying in his arms.

The veteran was diagnosed with PTSD following a VA 
examination in July 1994.  The examiner reported that the 
veteran's speech was low in volume but normal.  The veteran's 
thought process and content was remarkable of flashback of 
the incidents in Vietnam.  The examiner indicated that the 
veteran had crying spells, clinching of the teeth, rubbing of 
the hands, and rocking in his chair during the interview.  
The veteran's insight and judgment were intact, he was 
oriented times three, his fund of knowledge was good, and his 
concentration and short term memory were good.  The examiner 
reported that the veteran's Global Assessment of Functioning 
(GAF) score was 55 to 60.

A mental health note dated January 1995 reflects that the 
veteran claimed severe depression, irritability, and 
agitation.  The examiner stated that the veteran had become 
tearful several times during the interview, that he had no 
meaningful activity during the day, and that he was 
experiencing nightmares.

During a March 1995 VA examination, the veteran was polite, 
pleasant, and cooperative.  His thought production and 
continuity were good, his speech was goal directed, he had 
good attention and concentration, and his relationship to 
reality was good.  The examiner did not report a thought 
disorder.  The veteran's insight and judgment were good, and 
he had concrete concepts.  The examiner stated that the 
veteran was not currently suicidal or homicidal, although he 
had suicidal feelings in the past.  The examiner diagnosed 
him with PTSD and assessed the veteran's GAF at 55.

During a September 1998 VA examination, the veteran reported 
he had attempted suicide by slitting his wrists in 1988, 
although the examiner did not observe significant wrist 
scars.  The veteran and his wife reported that he stays in 
his bedroom most of the time because he becomes nervous 
around people.  He indicated that he likes to play cards with 
his wife and go fishing for entertainment.  The examiner 
reported that the veteran was polite and cooperative, that he 
related well and that he seemed to be relaxed during the 
interview.  The veteran made good eye contact and had 
reasonably good facial expressions.  The flow of the 
conversation was smooth.  The examiner indicated that there 
was no evidence of hallucinations, delusions, paranoia, 
obsession, compulsions, phobias (except for social anxiety), 
or a history of panic attacks or mania.  The examiner 
diagnosed PTSD and assessed his GAF between 65 and 70, and 
stated that the veteran's level of functioning had remained 
about the same for the previous year.

Under the Rating Schedule prior to November 7, 1996, the 
Board concludes that the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
considerably impaired, and the psychoneurotic symptoms result 
in such reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  During various VA examinations, the veteran 
reported that he had attempted suicide sometime in 1988, 
although none of the examiners stated that he was currently 
suicidal or homicidal.  The examiners in July 1994 and 
January 1995 reported that the veteran had crying spells or 
had cried when relating his experiences in Vietnam.  
Moreover, the examiner in January 1995 and the veteran in 
September 1998 reported that the veteran has no meaningful 
daytime activities and stays in his bedroom most of the time.  
Thus, a 50 percent evaluation is warranted due to the 
psychological symptoms reflected by the record.

Under the regulatory changes as of November 7, 1996, the 
Board concludes that the veteran's PTSD does not cause 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.  During all of the VA examinations, 
the veteran was polite, pleasant, and cooperative, and his 
speech was normal.  The examiner in July 1994 reported that 
the veteran's short term memory was good.  The examiner in 
March 1995 indicated that the veteran had good attention and 
concentration, and that his relationship to reality was good.  
Moreover, under the regulations prior to November 7, 1996, 
the veteran's symptoms do not warrant an evaluation in excess 
of 50 percent.  The veteran maintained continuous employment 
as a heavy machine operator for 16 years, and he reported 
that his employment ended as the result of an eye disorder.  
He has also been able to maintain his relationship with his 
wife, and he likes to play cards with her and go fishing for 
entertainment.

During the most recent VA examination of September 1998, the 
veteran had a GAF score of between 65 and 70.  The Diagnostic 
and Statistical Manual of Mental Disorders, 4th Ed., (DSM-
IV), indicates that a GAF score of 61 to 70 reflects some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  The lowest GAF score of record 
is 55.  Mild symptoms do not reflect that a 70 percent 
evaluation is warranted under both the criteria before 
November 7, 1996, and the criteria after the regulatory 
changes.  Thus, the Board finds that a 50 percent evaluation 
more appropriately reflects the veteran's symptomatology.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

